DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 11/24/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 1-3, 7, 9-12, 15-18 are pending g and under examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 9-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable Taniguchi et al. (US5364031) in view of  Kleinen et al. (US20150297489), Ruppert et al. (US20080261844), Krueger (US20140171471) and Deleersnyder et al. (US8629095) evidenced by Wright (US3709437) and Christensen et al. (“Experimental Determination of Bubble Size Distribution in a Water Column by Interferometric Particle Imaging and Telecentric Direct Image Method”, Student Report, AALBORG UNIVERSITY, 3 June 2014; cited in IDS). 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	 
	Taniguchi et al. teaches foam dispensing nozzles and manually actuable foam dispensers for producing and dispensing improved foam made form a foamble liquid and gas (abstract). The present invention embodies various manually actuable foam dispensers including aerosol dispensers, squeeze dispensers and pump dispensers (column 14, line 60-65). The volume of foam dispensed with each full stroke of the pump can be varied depending upon the concentration of the foamable liquid be used 10cm3 to about 50cm3, more typically about 20cm3 with each fill pump stroke (column 2, line 56 to column 16, line 5). The example propellants in the aerosol delivery system comprises propellant such as butane, propane and fluorinated hydrocarbon (column 2, line 52-57). In one embodiment, the composition is hair care product shampoo (column 22, line 30-35). The final foams have number-average bubble diameter from about 0.05mm to about 1mm; the fomable liquid comprises anionic , nonionic , amphoteric and cationic surfactant or mixtures, and the example of such liquids are described in US3709437; the foam density is from about 0.01g/cm3 to about 0.25g/cm3 (column 21, line 43-61; column 22, line 40-44). The viscosity is from 500 cps to 4500cps (column 22, line 54-60). This teaches applicant’s claim 15-17. In Table A-1, example I (column 23, line 20-50), water amount is (100-7.14-6.5-6-6-5.67-5-3-1-2.25-0.35-0.1-0.1)%= 56.89% in foamable liquid. Since gas weight is insignificant, about 57% represent water in the foam composition. Taniguchi et al. teaches foam with very uniform (normal bubble size distribution) having a negligible amount of large bubbles (column 24, invention example-1; claim 1). Although the liquid and air mixture can be partially separated into
large bubbles of air and/or streams of liquid, it is preferred that the bubble-containing foam mixture be substantially intermixed and more uniformly sized prior to it passing through the foam refining means and forming a final foam (column 1, line 40-46). The foam is stable (column 19, line 5). This teaches applicant’s claim 2. Aerosol dispenser generally comprises reservoir (column 2, line 38).

Kleinen et al. teaches compositions which can be used for preparing structured formulations (abstract). The composition is high foaming (page 2, [0032]). In one embodiment, the composition is shampoo (page 8, [-0100]). Preferred structured formulations according to the invention have a yield point of more than 0.001 Pa and particularly preferably of 1-100 Pa (page 7, [0090]). In one embodiment, the composition comprises 0.1% of Zinc pyrithione (page 16, [0148]). The composition comprises anionic surfactant such as sodium laureth sulfate (page 4, [0063]), sodium cocoyl isethionate (page 6, [0070]) and amphoteric surfactant such as lauramidopropyl betaine (page 3, [0052]).

	Ruppert et al. teaches multicolored cosmetic preparation  with a yield point from 0.5 Pa to 40Pa, and the yield point can be adjusted by varying the percentage of gel former in the formulation (page 1, 0010, 0020]). In one embodiment, the preparation is stored in aerosol bottle and used as foaming cleansing preparation such as shampoo (page 16, [0225-0228]).

Krueger teaches shampoo composition comprising anti-dandruff substance such as octopirox (also known as Piroctone olamine), zinc pyrithione from 0.01% to 10% (page 1, [0011-0021]). For application as a foam, the relevant formulation is either introduced along with a propellant gas into an aerosol container, or discharged as a foam from a pump bottle using a corresponding pump attachment, for example an air foamer (page 19, [0373]).


Wright teaches foam liquid comprises 0.02 to 30% of surfactant selected from anionic, nonionic, cationic surfactants; and anionic surfactant includes sodium lauryl sulfate (column 8, line 11-30).

Christensen et al. teaches the value of average bubble diameter is negligible different from the value of R32 when a foam has normal bubble size distribution as evidenced (page 47, Figure 5.5).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Taniguchi et al. is that Taniguchi et al. do not expressly teach yield point, and anti-dandruff agent. This deficiency Taniguchi et al. is cured by the teachings of Kleinen et al., Ruppert et al. and Krueger.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Taniguchi et al., as suggested by Kleinen et al., Ruppert et al. and Krueger, and produce the instant invention.
Kleinen et al. teaching yield point from 1-100 Pa for foaming cosmetic preparation, Ruppert et al. teaching multicolored cosmetic preparation in the form of aerosol foaming shampoo  with a yield point from 0.5 Pa to 40Pa, it is obvious for one of ordinary skill in the art to have yield point from about 15Pa to about 100Pa and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include 0.01% to 10% of anti-dandruff actives octopirox (also known as Piroctone olamine) because they are suitable and regular ingredient in shampoo foaming composition as suggested by Krueger. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to include 0.01% to 10% of octopirox and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include about 0.05% to about 1% of cationic guar polymer because it is a suitable ingredient in shampoo. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Under guidance from Deleersnyder et al. teaching hair shampoo comprising guar hydroxypropyl trimonium 

Regarding claim 1, Taniguchi et al. teaches the mixture of anionic surfactant and amphoteric (zwitterionic) surfactant, and as evidenced by Wright that 0.02% to 30% of anionic surfactant and or amphoteric (zwitterionic) surfactant in foamable liquid, about 20% to about 30% of anionic surfactant is obvious, since gas weigh is not significant in the foam composition. Applying shampoo to the hair following by rinsing the composition from the hair is known process.
Taniguchi et al. teaches volume of foam 50cm3, foam density about 0.01g/cm3 to about 0.25g/cm3 and 0.02% to 30% of anionic surfactant in foamable liquid as evidenced by Wright. Since it is known that the density of liquid is about 1g/cm3 and the density of gas is about 0.001 g/cm3, foam density / liquid density = % liquid volume, 100% - %liquid volume = gas volume. For a foam volume 50cm3 with density 0.10g/cm3, the liquid volume is 50x 0.10/1=5cm3, and the liquid weight is about 5g. Regarding weight of propellant, the volume of propellant gas is 50cm3-5cm3= 45cm3, thus, the weight of propellant is 45cm3 x 0.001 g/cm3=0.045g, and the percentage of propellant is 0.045g / (50cm3 x 0.10g/cm3) =0.045 / 5= 0.9%, 0.9% is round up to 1%, inside the claimed amount of about 1% to about 10% in claim 1.  
Regarding claim 3, Taniguchi et al. teaches it is preferred that the bubble-containing foam mixture be substantially intermixed and more uniformly sized prior to it passing through the foam refining means and forming a final foam, thus, shaking the 
Regarding bubble size in claim 1, Taniguchi et al. teaches average bubble diameter from about 0.05mm to about 1mm (50um to 1000um), then the average bubble R is about 25um to 500um, overlapping or encompassing claimed R32 according to the following analysis. Although theoretically average bubble diameter is different from D32, it is known that the value of average bubble diameter is negligible different from the value of D32 when a foam has normal bubble size distribution as evidenced by Christensen et al. Since Taniguchi et al. teaches foam with very uniform (normal bubble size distribution) having a negligible amount of larger bubbles, the value of average bubble size R is negligible different from the value of R32, and thus, Taniguchi et al. teaches claimed bubble size distribution R32 from about 10um to about 30um.
Regarding claim 10, Taniguchi et al. teaches fluorinated hydrocarbon, encompassing 1,3,3,3 tetrafluotoprop-1-ene as a common propellant.
 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Response to Declaration
The Declaration under 37 CFR 1.132 filed 11/24/2020 is insufficient to overcome the rejection of claims 1-3, 7, 9-12, 15-18  based upon Taniguchi et al. (US5364031) in view of  Kleinen et al. (US20150297489), Ruppert et al. (US20080261844), Krueger (US20140171471) and Deleersnyder et al. (US8629095) evidenced by Wright (US3709437) and Christensen et al. (“Experimental Determination of Bubble Size Distribution in a Water Column by Interferometric Particle Imaging and Telecentric Direct Image Method”, Student Report, AALBORG UNIVERSITY, 3 June 2014; cited in IDS)  as set forth in the last Office action because: 
Applicants argue that aerosol dispenser in Taniguchi et al.  is not efficient and potential risk according to the personal opinion.
In response to this argument: This is not persuasive. This declaration is not sufficient to overcome the 103 rejection at least for the following reasons. MPEP 716.07. Since every patent is presumed valid (35 U.S.C. 282 ), and since that presumption includes the presumption of operability (Metropolitan Eng. Co. v. Coe, 78 F.2d 199, 25 USPQ 216 (D.C. Cir. 1935), examiners should not express any opinion on the operability of a patent. Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Where the affidavit or declaration presented asserts that the reference relied upon is inoperative, In re Crosby, 157 F.2d 198, 71 USPQ 73 (CCPA 1946). Since applicants failed to distinguish the claimed aerosol dispenser from prior art aerosol dispenser by reciting any features different from prior art aerosol dispenser, this declaration is not sufficient to overcome the 103 rejections.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to argument:
Applicants argue that the same as declaration.
In response to this argument: This is not persuasive. As discussed in the above response to declaration, Since applicants failed to distinguish the claimed aerosol dispenser from prior art aerosol dispenser by reciting any features different from prior art aerosol dispenser, this declaration is not sufficient to overcome the 103 rejections.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1-3, 7, 9-12, 15-18 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US patent 10653590. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each claimed limitation of instant application, and one artisan in the art would immediately recognize the obvious variant of instants claimed invention over patent subject matter.

Claim 1-3, 7, 9-12, 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15789020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each claimed limitation of instant application, and one artisan in the art would immediately recognize the obvious variant of instants claimed invention over copending application.


Claim 1-3, 7, 9-12, 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15789030 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each claimed limitation of instant application, and one artisan in the art would immediately recognize the obvious variant of instants claimed invention over copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-3, 7, 9-12, 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 15789044 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each claimed limitation of instant application, and one artisan in the art would immediately recognize the obvious variant of instants claimed invention over copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

1-3, 7, 9-12, 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15789038 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each claimed limitation of instant application, and one artisan in the art would immediately recognize the obvious variant of instants claimed invention over copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-3, 7, 9-12, 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16248900 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches each claimed limitation of instant application, and one artisan in the art would immediately recognize the obvious variant of instants claimed invention over copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-3, 7, 9-12, 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16846594 (reference application). Although the claims at issue are not identical, they the reference application teaches each claimed limitation of instant application, and one artisan in the art would immediately recognize the obvious variant of instants claimed invention over copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to argument:
Applicants argue to wait until indication of allowable subject matter,
In response to this argument: This is not persuasive. Since no TD is filed, the ODP rejections are maintained for record.

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JIANFENG SONG/Primary Examiner, Art Unit 1613